PER CURIAM.
The appellant, Joel Estremera, was found guilty of first-degree murder [count VII]; three counts of aggravated assault [counts I, VIII and IX]; improper exhibition of a weapon [count III]; and false imprisonment [count IV]. Pursuant to these findings of the jury, the trial court entered the judgments of conviction and sentences from which the appellant has taken this appeal.
We have carefully considered the entire record and the points raised in the briefs and arguments of counsel in the light of the controlling principles of law and have concluded that no reversible error has been_ demonstrated. The jury was supported in *573its verdict by substantial competent evidence and no error was committed which injuriously affected the substantial rights of the appellant.
Therefore the judgments and sentences appealed are affirmed.
Affirmed.